DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  Bojan Popovic on 07/01/2022.
Regarding Claim 9, line 1-2 recites “ The method according to Claim 1, wherein before the shrink tube positioning step”, the shrink tube positioning step is not defined in Claim 1 , this specific step is recited in Claim 2. Hence, appropriate correction is required.
In claim 9, please delete ---” The method according to Claim 1”----insert—” The method according to Claim 2”---

Election/Restrictions
This application is in condition for allowance except for the presence of claim(s) 1-14 directed to Group II and Group III non-elected without traverse.  Accordingly, claims 15-17 have been cancelled.
Authorization for this examiner’s amendment was given in an interview with  Bojan Popovic on 07/01/2022.


Allowable Subject Matter
Claims 1-14 are  allowed.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim1, Kallback (US 20160228061)  teaches: a method for producing a catheter comprising a FPCB (catheter-152, [0059]-[0060]) , having at least one electrode segment at its distal end portion (Figure 2, electrode segment-130) and a FPCB tail  leading to a connector at its proximal portion ([0045], Figure-2, FPCB tail-110, connector-120), said method comprising - a mandrel inserting step wherein a temporary mandrel  is inserted into a catheter tube  (Figure11, temporary carrier/mandrel-200, [0078]), - a FPCB preshaping step , wherein the electrode segment of the FPCB  is preshaped in a round hollow cylindrical shape, (Figure 4, the electrode-130 is shaped in a cylindrical shape) - a FPCB positioning step, wherein the preshaped FPCB is positioned on the catheter tube (Figure 4, [0059], [0061]); - a cooling step , wherein the assembly rests until solidification of the assembly material ([0071]), - a mandrel removing step , wherein the mandrel is removed from the inner lumen of the re-solidified catheter tube ([0078]). However, Kallback didn’t disclose that a shrink tube contracting step;  wherein the assembly including the shrink tube -is preheated to the point that the shrink tube  -has fully contracted and directly contacts and closes the FPCB is deemed novel and unobvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-700-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBJANI ROY/           Examiner, Art Unit 1741                                                                                                                                                                                             
/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741